Citation Nr: 0120834	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-13 103	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder on a primary basis.  

2.  Entitlement to secondary service connection for a 
cervical spine disorder.  

3.  Entitlement to service connection for a disorder of the 
left shoulder and left arm on a primary basis.  

4.  Entitlement to secondary service connection for a 
disorder of the left shoulder and left arm.  

5.  Entitlement to service connection for a lumbar spine 
disorder on a primary basis.  

6.  Entitlement to secondary service connection for a lumbar 
spine disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1968 to October 
1970.  

This appeal arises from a March 1999 rating decision, which, 
among other things, denied service connection on a primary 
basis and secondary service connection for a cervical spine 
disorder, a disorder of the left shoulder and left arm, and a 
lumbar spine disorder.  In a Notice of Disagreement submitted 
in June 1999, the veteran expressed his disagreement, 
"[W]ith the decisions about my secondary conditions."  
Although the veteran's Notice of Disagreement appears to have 
referred solely to his claims of entitlement to secondary 
service connection for the disorders listed on the preceding 
page, at a hearing before a hearing officer at the RO, in 
March 2000, the veteran contended that he has a cervical 
spine disorder, a disorder of the left shoulder and left arm, 
and a lumbar spine disorder, all of which began when he fell 
and injured his right foot in service.  This testimony 
constituted a timely Notice of Disagreement with the denial 
of the claims of entitlement to service connection for a 
cervical spine disorder, a disorder of the left shoulder and 
left arm, and a lumbar spine disorder on a primary basis.  A 
transcript of the March 2000 hearing at the RO is included in 
the claims folder.  In the "Reasons and Bases" portion of a 
Statement of the Case issued by the RO in May 2000, the 
veteran's pending claims were addressed as claims of 
entitlement to service connection on a primary basis and as 
claims of entitlement to secondary service connection.  At a 
June 2001 hearing before the undersigned Member of the Board 
of Veterans' Appeals (Board) in Washington, D.C., the veteran 
and his representative clarified that the subjects of this 
appeal are the issues listed on the preceding page.  A copy 
of the transcript of the June 2001 hearing before the 
undersigned Member of the Board is included in the claims 
folder.  


REMAND

Service connection has been granted for residuals of 
fractures of the third, fourth, and fifth metatarsal bones of 
the veteran's right foot.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310 (2000).  The 
United States Court of Appeals for Veterans Claims has 
interpreted this regulation to include the situation where a 
service-connected disability is aggravating a nonservice-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran contends, in effect, that he has a cervical spine 
disorder, a disorder of the left shoulder and left arm, and a 
lumbar spine disorder, which began with a fall during 
service, in which he injured his right foot.  He further 
asserts that his cervical spine disorder, his disorder of the 
left shoulder and left arm, and his lumbar spine disorder 
resulted from or were aggravated by his service-connected 
right foot disorder.  

With regard to the veteran's claims of entitlement to service 
connection for a cervical spine disorder on a primary basis, 
and entitlement to secondary service connection for a 
cervical spine disorder, the evidence of record includes a 
letter, dated in May 1990, from Robert P. Marcincin, M.D.  
Dr. Marcincin reported having examined the veteran to advise 
him regarding cervical spine surgery.  Dr. Marcincin noted 
that the veteran had a four-year history of neck pain; that 
is, a history of neck pain dating to approximately the mid-
1980s.  Following a discussion of clinical findings with 
regard to the veteran's cervical spine, Dr. Marcincin opined 
that the veteran's chronic neck pain was due to cervical 
degenerative disc and facet joint disease.  Dr. Marcincin did 
not otherwise opine as to the etiology of the veteran's 
cervical spine pathology.  

The evidence also includes a letter, dated in December 1996, 
from Steven B. Wolf, M.D., of the Orthopedic Institute of 
Pennsylvania.  Dr. Wolf indicated that he had provided 
medical treatment to the veteran since 1994, in connection 
with the veteran's cervical spinal stenosis and cervical 
spondylosis.  Dr. Wolf stated that he was unable to 
definitively opine as to whether there is any connection 
between the episode in which the veteran injured his right 
foot in service and the veteran's "long history" of neck 
problems.  

In a letter, dated in January 1997, James F. Rich, M.D., 
stated that the veteran was his patient.  Dr. Rich noted that 
the veteran's medical history included a history of traumatic 
injury to his right foot.  He further noted that the veteran 
has what Dr. Rich characterized as significant cervical spine 
disease, but Dr. Rich did not provide a medical opinion as to 
whether there is a causal relationship between the veteran's 
right foot injury in service and his cervical spine disease, 
and he did not otherwise opine as to the etiology of the 
veteran's cervical spine disease.  

Records of medical treatment of the veteran by Dr. Wolf, 
dating from July 1997, were subsequently associated with the 
claims folder.  The medical records include a diagnosis of 
cervical spinal stenosis, but the records do not contain a 
medical opinion as to the etiology of the veteran's cervical 
spine disorder.  (Dr. Wolf additionally noted that it was 
recommended that the veteran undergo epidural injections in 
his cervical spine by a physician identified as "Dr. Skeehan 
at Holy Spirit Hospital".  The claims folder does not 
contain records of medical treatment of the veteran by Dr. 
Skeehan, and it is not clear from the record whether the 
veteran underwent such medical treatment.)  

In a letter, dated in April 1998, Francis X. Brescia, D.O., 
noted that the veteran had given a history of sustaining 
multiple right foot fractures in service.  Dr. Brescia 
explained that the veteran had been referred to Dr. [Walter 
C.] Peppelman, who was described as a spine specialist, and 
Dr. Peppelman reportedly recommended additional medical 
treatment, including cervical spine surgery.  Dr. Brescia 
indicated that the veteran was contending that he had had 
foot and neck pain since his right foot injury in service, 
but Dr. Brescia did not provide a medical opinion as to the 
etiology of the veteran's cervical spine disorder.  

In an October 1998 letter, Dr. Peppelman indicated that the 
veteran had been medically evaluated for complaints of severe 
neck pain.  Dr. Peppelman reported that the veteran was 
asserting that his neck pain dated back to service, but Dr. 
Peppelman did not provide a medical opinion regarding the 
etiology of the veteran's cervical spine disorder.  

On VA x-ray study of the veteran's cervical spine in December 
1998, the examiner's diagnostic impression was of diffuse 
degenerative disc disease and degenerative osteoarthritis, 
with possible early spinal canal stenosis.  

On VA examination of the veteran on February 10, 1999, the 
examining physician reported the veteran's complaints of 
pain, including pain in his neck.  Following clinical 
evaluation, the examiner noted that a magnetic resonance 
imaging (MRI) scan of the veteran's cervical spine had shown 
a broad, central subligamentous disc herniation at C3-4, 
causing mild anterior cord impingement, advanced degenerative 
disc disease at C5-6, with a dorsal ridge and a disc bulge, 
also resulting in mild cord impingement; and more severe 
dorsal ridging at C6-7, with cord compression and foraminal 
stenosis.  The examining physician indicated that a lack of 
documentation created difficulty in determining the causation 
of the veteran's neck problems.  The physician then opined 
that the veteran's history suggested that his neck problems 
began in the early 1980s, and that the veteran was seen by a 
non-VA physician in 1990, who noted that the veteran had 
chronic neck pain at that time (an apparent reference to Dr. 
Marcincin's letter of May 1990).  

In a VA medical note, dated February 11, 1999, a podiatrist 
indicated that, an examination of the veteran's feet was not 
being performed because the veteran had indicated that the 
condition of his feet had not changed since his previous VA 
medical examination.  (The podiatrist had conducted a medical 
evaluation of the veteran's feet in September 1998.)  The 
podiatrist opined that the veteran's neck and back disorders 
were not due to his right foot injury.  

In a VA examination of the veteran on February 13, 1999, the 
examiner opined that the veteran has what was described as 
rather significant degenerative disease and stenosis of the 
cervical spine, particularly at C5-6 and C6-7.  The examiner 
expressed an inability to definitively state whether the 
veteran's cervical spine pathology began with his foot injury 
in service, but the examiner indicated that the onset of the 
veteran's cervical spine pathology could have coincided with 
his foot injury.  

At a hearing before a hearing officer at the RO in March 
2000, the veteran testified that, he injured his right foot 
in a fall during service, and that he injured his back and 
his left upper extremity at the same time as he sustained his 
right foot injury.  

Records of medical treatment of the veteran by Dr. Wolf, 
dating from February 2001, were thereafter added to the 
claims folder.  Dr. Wolf opined that, although it was 
impossible to definitively state whether the veteran's 
current neck pathology is related to his right foot injury 
during service, it is possible that trauma associated with 
the right foot injury could have begun a degenerative process 
in his cervical spine.  

At a hearing before the undersigned Board Member in June 
2001, the veteran testified that, after he fell and injured 
his right foot in service, he began experiencing pain and 
stiffness in other parts of his body, including his neck. 

In summary, the evidence currently of record includes medical 
diagnoses of degenerative disease and stenosis of the 
cervical spine.  As to the question of the etiology of the 
veteran's cervical spine pathology, there are several medical 
opinions, which are not at all definitive.  In his December 
1996 letter, Dr. Wolf opined that, he could not definitively 
state whether the veteran's cervical spine pathology was 
related to his right foot injury in service.  In medical 
records dating from February 2001, Dr. Wolf opined that it 
was possible that the veteran's cervical spine pathology was 
related to his right foot injury in service.  Drs. Marcincin, 
Rich, Brescia, and Peppelman provided medical treatment 
and/or medical evaluations of the veteran's cervical spine 
but, these physicians did not provide opinions as to the 
etiology of his cervical spine disorder, and it is not clear 
whether all records of non-VA medical treatment of the 
veteran's cervical spine have been associated with the claims 
folder.  

In February 1999, one VA physician opined that the veteran's 
neck problems began in the early 1980s.  In the same month, a 
VA podiatrist opined that the veteran's neck and back 
problems were not due to his right foot injury, and also in 
the same month, a VA physician indicated that the onset of 
the veteran's cervical spine pathology could have coincided 
with his right foot injury.  Of the foregoing medical 
opinions by VA physicians, the Board attaches no probative 
value to the medical opinion of the VA podiatrist, as that 
physician did not conduct a medical examination of the 
veteran at the time the medical opinion was rendered.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist claimants in developing their claims.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Given all of the foregoing, the Board concludes that 
additional development of the claim of entitlement to service 
connection for a cervical spine disorder on a primary basis, 
and the claim of entitlement to secondary service connection 
for a cervical spine disorder is required in order to clarify 
the onset of the veteran's cervical spine disorder(s) and to 
obtain, if possible, a definitive medical opinion as to the 
etiology of the veteran's cervical spine pathology.  

Turning to the claims associated with the veteran's left 
shoulder and left arm, and his lumbar spine, in his May 1990 
letter, Dr. Marcincin indicated that the veteran complained 
that his neck pain occasionally radiated into his left 
shoulder and left arm.  

On VA examination of the veteran on February 10, 1999, his 
complaints of pain included pain in his shoulders and arms, 
with pain of greater severity on the left side than on the 
right side.  He indicated that he had experienced increasing 
weakness in his left hand and arm.  The examiner reported 
that motor testing showed strength of 4/5 at the left 
deltoid, 4/5 at the left biceps, and 4/5 at the left wrist 
extensors and flexors.  The right upper extremity showed 
strength at 5/5.  Sensory examination revealed a diminished 
sensation to pinprick in the left arm, as compared to the 
right arm.  The examiner did not report any diagnoses with 
regard to the veteran's left shoulder and left arm.  

On VA examination of the veteran on February 13, 1999, he 
gave a history of sustaining injuries in service when he fell 
on his left shoulder and neck at the same time he sustained 
his right foot injury.  He stated that he began to have left-
sided neck pain 10 to 12 years previously, and he asserted 
that he developed left-sided paresthesia around 1990 or 1991.  
The veteran complained that his neck and left arm pain and 
paresthesia had increased in severity, and his pain and 
paresthesia were almost constant.  He added that his left arm 
was weak, and that he experiences difficulty with 
coordination of that arm.  On clinical evaluation, the 
examiner noted that the veteran's strength was 5/5 in both 
the left upper extremity and the right upper extremity, with 
the exception of intrinsics in the left upper extremity.  The 
examiner reported an inability to obtain a brachioradialis 
reflex on the left, but it was 1/4 on the right.  The 
examiner did not report a diagnosis as to the left shoulder 
and left arm or the lumbar spine.  

At a hearing before a hearing officer at the RO in March 
2000, the veteran stated that, when he fell and injured his 
right foot during service, he also sustained injuries to his 
left shoulder and left arm and low back.  He indicated that 
the pain from his right foot fractures had been his most 
immediate concern, but he had experienced increasing pain and 
discomfort from his left shoulder and left arm and low back 
injuries sustained at the same time.  The veteran testified 
that he experiences numbness in his low back and left 
shoulder after sitting in the same position for a period of 
time.  

Records of medical treatment of the veteran by Dr. Wolf, 
dating from February 2001, include the veteran's complaints 
of pain in his lumbar spine.  On clinical evaluation, Dr. 
Wolf noted that the veteran had normal strength in his upper 
extremities.  Dr. Wolf did not report diagnoses as to the 
veteran's left shoulder and left arm, and lumbar spine.  

At a hearing before the undesigned in June 2001, the veteran 
testified that, after his discharge from service, he had 
sought medical treatment from Dr. Marcincin, who inquired 
about the timing of his injuries to his neck, left shoulder 
and low back because Dr. Marcincin believed that these were 
"old" injuries".  

In summary, the veteran has complained of left shoulder and 
left arm pain, and pain associated with his lumbar spine.  
The evidence of record includes clinical findings as to his 
left upper extremity, but it does not contain medical 
diagnoses as to the veteran's left shoulder and left arm, and 
his lumbar spine.  Additionally, the evidence of record dos 
not include a medical opinion as to the etiology of any 
current disorders of the veteran's left shoulder and left 
arm, and his lumbar spine.  Given the foregoing, and the 
VCAA, the Board concludes that additional development is 
necessary with regard to the claim of entitlement to service 
connection for a disorder of the left shoulder and the left 
arm on a primary basis, the claim of entitlement to secondary 
service connection for a disorder of the left shoulder and 
the left arm, the claim of entitlement to service connection 
for a lumbar spine disorder on a primary basis, and the claim 
of entitlement to secondary service connection for a lumbar 
spine disorder.  

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have provided 
medical treatment for his cervical spine 
disorder, his disorder of the left 
shoulder and left arm, and his lumbar 
spine disorder since service.  After 
obtaining any necessary releases, the RO 
should obtain the records of medical 
treatment by the identified medical care 
providers, and associate those records 
with the claims folder.  

2.  Following completion of the 
foregoing, the veteran should be accorded 
a VA orthopedic examination to determine 
the onset and etiology of his cervical 
spine disorder(s), and to determine the 
presence/absence and etiology of a 
disorder of the left arm and shoulder, 
and a disorder of his lumbar spine.  All 
clinical findings should be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The orthopedic examination 
should include x-ray study of the 
veteran's cervical spine, his left 
shoulder, and lumbar spine which have not 
been previously performed so that the 
presence or absence of arthritis may be 
determined.  After completion of the 
examination, the examining physician must 
respond to the following questions:  (a) 
Is it at least as likely as not that the 
veteran's cervical spine disorder, and/or 
any identified left shoulder and left arm 
disorder, and/or any identified lumbar 
spine disorder develop during service or 
is/are such disorder(s) otherwise related 
to service?  (b) Is it at least as likely 
as not that any arthritis of the 
veteran's cervical spine, and/or any 
identified arthritis of his left shoulder 
and left arm, and/or any identified 
arthritis of his lumbar spine was 
manifest in the first post-service year?  
(c)  Is it at least as likely as not that 
the veteran's cervical spine disorder, 
and/or any identified disorder of his 
left shoulder and left arm, and/or any 
identified disorder of his lumbar spine 
was/were caused by the service-connected 
residuals of fractures of his right foot?  
(d)  Is it at least as likely as not that 
the veteran's cervical spine disorder, 
and/or any identified disorder of the 
left shoulder and left arm, and/or any 
identified disorder of the lumbar spine 
was/were aggravated by the service-
connected residuals of fractures of his 
right foot?  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001), is completed.  

4.  The RO should then review the claims 
of entitlement to service connection for 
a cervical spine disorder on a primary 
basis, entitlement to secondary service 
connection for a cervical spine disorder, 
entitlement to service connection for a 
disorder of the left shoulder and left 
arm on a primary basis, entitlement to 
secondary service connection for a 
disorder of the left shoulder and left 
arm, entitlement to service connection 
for a lumbar spine disorder on a primary 
basis, and entitlement to secondary 
service connection for a lumbar spine 
disorder to determine whether the claims 
may be granted.  If any claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  





